[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 10-14756                ELEVENTH CIRCUIT
                            Non-Argument Calendar               MAY 31, 2011
                          ________________________               JOHN LEY
                                                                  CLERK
                    D.C. Docket No. 0:09-cr-60262-DTKH-1

UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                     versus

TONY GREEN,

                                                           Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (May 31, 2011)

Before WILSON, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Tony Green appeals his 50-month sentence for being a felon in possession

of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1). On appeal,
Green argues that his sentence, which runs consecutively to an undischarged 51-

month state sentence for violation of probation, is substantively unreasonable

because it is greater than necessary to achieve the goals of sentencing as set forth

in 18 U.S.C. § 3553(a), and because the district court relied on an erroneous

finding that he was involved in drugs.

      We review a sentence imposed by a district court for “reasonableness,”

using an abuse-of-discretion standard. United States v. Pugh, 515 F.3d 1179,

1189 (11th Cir. 2008). The review for substantive reasonableness involves

examining the “totality of the circumstances,” including an inquiry into whether

the section 3553(a) factors support the sentence in question. Gall v. United States,

552 U.S. 38, 49–51, 128 S.Ct. 586, 596–97 (2007). The defendant has the burden

of establishing that the sentence is unreasonable in light of the record and the

§ 3553(a) factors. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

We defer to the district court’s judgment of the weight given to the section 3553(a)

factors unless the court has made “a clear error of judgment” and has imposed “a

sentence that lies outside the range of reasonable sentences dictated by the facts of

the case.” Pugh, 515 F.3d at 1203 (quotation omitted).

      Pursuant to § 3553(a), the sentencing court shall impose a sentence

“sufficient, but not greater than necessary, to comply with the purposes set forth in

                                          2
. . . this subsection,” namely, to reflect the seriousness of the offense, promote

respect for the law, provide just punishment for the offense, deter criminal

conduct, protect the public from future crimes of the defendant, and provide the

defendant with needed educational or vocational training or medical care. See 18

U.S.C. § 3553(a)(2). The sentencing court must also consider the following

factors in determining a particular sentence: the nature and circumstances of the

offense and the history and characteristics of the defendant, the kinds of sentences

available, the guideline range, the pertinent policy statements of the Sentencing

Commission, the need to avoid unwanted sentencing disparities, and the need to

provide restitution to victims. See 18 U.S.C. § 3553(a)(1), (3)-(7).

      Green challenges only the substantive reasonableness of his sentence. He

argues that his sentence is substantively unreasonable because it is greater than

necessary to achieve the sentencing goals outlined in section 3553(a)(2), and

because it “relies on a finding of narcotics involvement when [he] was not charged

with or arrested for [narcotics possession].” We find these arguments unavailing.

First, the district court explained that Green’s sentence was justified on account of

his criminal record, which included a “long history of violent conduct.”

Moreover, the court heard but ultimately rejected Green’s rationale for a reduced

sentence, which was a proper exercise of “the institutional advantage that district

                                           3
courts have in applying and weighing the section 3553(a) factors in individual

cases.” Pugh, 515 F.3d at 1190–91. Green has thus failed to show that his

sentence is greater than necessary to achieve section 3553's sentencing goals. See

Talley, 431 F.3d at 788.

       Second, although Green was not charged with drug involvement in this

case, unobjected-to facts in the Pre-Sentencing Investigation (“PSI”) make clear

that drug paraphernalia was found in Green’s residence. The district court was

permitted to take into account the “totality of the circumstances” when fashioning

Green’s sentence, and as a result its decision to consider the presence of drug

paraphernalia does not render Green’s sentence substantively unreasonable.                      See

Gall, 552 U.S. at 49-51, 128 S.Ct. at 596-97; See also United States v. Shelton,

400 F.3d 1325, 1330 (11th Cir. 2005) (unobjected to facts in PSI are deemed

admitted). Thus, we reject Green’s argument that the district court inappropriately

considered whether Green was involved with narcotics.

       For these reasons, we hold that Green’s sentence is substantively

reasonable,1 and affirm.



       1
          To the extent Green challenges the district court’s decision to impose a term of
imprisonment consecutive to an existing state term of imprisonment, as opposed to a term
concurrent with that state sentence, we note that this result is well within the discretion of the
district court. See 18 U.S.C. § 3584(a), (b).

                                                  4
AFFIRMED.




            5